                          EXHIBIT

                                21




Case 1:14-cv-00954-LCB-JLW Document 179-22 Filed 03/04/19 Page 1 of 5
                             PDF PAGE 001


Case 1:14-cv-00954-LCB-JLW Document 179-22 Filed 03/04/19 Page 2 of 5
                             PDF PAGE 002


Case 1:14-cv-00954-LCB-JLW Document 179-22 Filed 03/04/19 Page 3 of 5
                             PDF PAGE 003


Case 1:14-cv-00954-LCB-JLW Document 179-22 Filed 03/04/19 Page 4 of 5
                             PDF PAGE 004


Case 1:14-cv-00954-LCB-JLW Document 179-22 Filed 03/04/19 Page 5 of 5
